IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Briefs May 14, 2002

 BARRY DUANE BERNSTEIN v. DEBRA DARLENE BILL BERNSTEIN

                      Appeal from the Circuit Court for Davidson County
                          No. 00D-1073 Muriel Robinson, Judge



                   No. M2001-01631-COA-R3-CV - Filed October 16, 2002


This appeal involves the dissolution of a nineteen-year marriage. After the husband filed a complaint
in the Circuit Court for Davidson County seeking a divorce on the grounds of irreconcilable
differences and inappropriate marital conduct, the wife counterclaimed for divorce on the same
grounds. Following a bench trial, the trial court declared the parties divorced, divided their meager
marital estate, and ordered the husband to pay the wife $350 per month as long-term spousal support.
The husband asserts on this appeal that he is unable to pay the amount of long-term spousal support
ordered by the trial court. We disagree and have determined that the record supports the trial court’s
decision regarding spousal support.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM C. KOCH , JR., J., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Sam E. Wallace, Jr., Nashville, Tennessee, for the appellant, Barry Duane Bernstein.

D. Scott Parsley, Nashville, Tennessee, for the appellee, Debra Darlene Bill Bernstein.

                                             OPINION

                                                  I.

       Barry Bernstein and Debra Bernstein were married in Franklin, Kentucy in February 1982.
Mr. Bernstein was thirty-six years old, and Ms. Bernstein was twenty-six. Both of them had been
married before, and Ms. Bernstein had two children by her first marriage who lived primarily with
her mother. Mr. Bernstein was employed refinishing motor vehicles. Ms. Bernstein had a ninth
grade education and apparently did not work during the marriage.

       In 1993 Mr. Bernstein opened Kustom Kolors of Nashville, Inc., a paint and body shop
located in an industrial area of Nashville called Black Bottom. He was the company’s principal
employee, although he had another part-time worker who was paid on commission. Ms. Bernstein
claims that she also worked in the business despite a serious back injury sustained in 1991. The
Bernsteins, along with nine dogs, lived a Spartan life in a small efficiency apartment attached to the
body shop.

        Animosity, violence, and infidelity eventually eroded the Bernsteins’ relationship. They
separated in March 2000 when Mr. Bernstein told Ms. Bernstein to “take what she wanted and
leave.” Ms. Bernstein left, taking with her most of the parties’ personal possessions and the restored
1985 Corvette she had been driving. In April 2000, Mr. Bernstein filed a complaint in the Circuit
Court for Davidson County seeking a divorce on the grounds of irreconcilable differences and
inappropriate marital conduct. Two months later, Ms. Bernstein responded by admitting
irreconcilable differences and counterclaiming for divorce on the same grounds alleged by Mr.
Bernstein.

        During the bench trial on May 29, 2001, the trial court characterized the testimony of both
Mr. Bernstein and Ms. Bernstein as “bizarre” and expressly determined that their accounts of the
marital relationship, their respective sexual exploits, and the details of Mr. Bernstein’s business were
not credible.1 At the conclusion of the hearing, the trial court declared the parties divorced pursuant
to Tenn. Code Ann. § 36-4-129(b) (2001). The court awarded Mr. Bernstein the business, his hand
tools, and a frame machine but directed him to pay Ms. Bernstein one-half of the net value of the
tools ($6,500) as part of the division of property.2 The trial court also awarded Ms. Bernstein the
1985 Corvette as well as the personal property she had taken from the living quarters when the
parties separated. Finally, the trial court directed Mr. Bernstein to pay Ms. Bernstein $350 per month
in long-term spousal support until her death or remarriage.

                                                 II.
                                 THE RESPECTIVE FAULT OF THE PARTIES

        Without citation to authority, Mr. Bernstein appears to take issue with the trial court’s
decision to declare the parties divorced rather than to grant him a divorce on fault grounds. Tenn.
Code Ann. § 36-4-129(b) (2001) now permits trial courts to declare parties divorced without
assigning fault to either party if “either or both parties are entitled to a divorce.” Fulbright v.
Fulbright, 64 S.W.3d 359, 364 (Tenn. Ct. App. 2001). In this case, both parties asserted that they
were entitled to an irreconcilable differences divorce. Based on this assertion, the trial court did not
err by declaring them to be divorced without assigning fault.


         1
          The trial court’s overall reaction to the parties’ testimony is reflected in the following exchange between the
court and Mr. B ernstein during his testimony regarding the op eration of K ustom K olors:

         THE COURT:                  Your testimony almost insults everybo dy’s intelligence in this co urtroo m. You
                                     know , you’re m aking yo urself loo k like a co mplete idiot.
         MR. BERNSTEIN:              I am an idiot.
         THE COURT:                  You are not an idiot. You’re smart. You are smart as a fox.
         MR. BERNSTEIN:              I’m an idiot for staying married to her all those years after catching her all the times.
         THE COURT:                  W e are no t questio ning that. The problem is that you give statements that are
                                     contrary to yo ur last testimony. Y ou give statem ents that d on’t ma ke sense. . ..

         2
           The trial court directed Mr. Bernstein to pay Ms. Bernstein $150 per mo nth for forty-three months to retire
this obligation. M r. Bernstein d oes not contest the d ivision o f the marital estate o n this appeal.

                                                           -2-
                                              III.
                                  THE SPOUSAL SUPPORT AWARD

       Mr. Bernstein’s chief complaint on this appeal is that the trial court erred by ordering him
to pay Ms. Bernstein $350 per month in long-term spousal support. He asserts that he is currently
earning only $450 per month and, therefore, is unable to pay this much support. This argument
overlooks a salient legal principle – a person’s obligation to pay spousal support rests on his or her
capacity to earn income, not just on his or her actual income.

                                                   A.

         There are no hard and fast rules for spousal support decisions. Anderton v. Anderton, 988
S.W.2d 675, 682 (Tenn. Ct. App. 1998); Crain v. Crain, 925 S.W.2d 232, 233 (Tenn. Ct. App.
1996); Stone v. Stone, 56 Tenn. App. 607, 615-16, 409 S.W.2d 388, 392-93 (1966). Trial courts
have broad discretion to determine whether spousal support is needed and, if so, its nature, amount,
and duration. Burlew v. Burlew, 40 S.W.3d 465, 470 (Tenn. 2001); Goodman v. Goodman, 8
S.W.3d 289, 293 (Tenn. Ct. App. 1999). Appellate courts are generally disinclined to second-guess
a trial court's spousal support decision unless it is not supported by the evidence or is contrary to the
public policies reflected in the applicable statutes. Brown v. Brown, 913 S.W.2d 163, 169 (Tenn.
Ct. App. 1994); Ingram v. Ingram, 721 S.W.2d 262, 264 (Tenn. Ct. App. 1986). Our role is not to
fine tune a trial court’s spousal support award, Hartman v. Hartman, No. E2000-1927-COA-R3-CV,
2001 WL 823188, at *7 (Tenn. Ct. App. July 20, 2001) (No Tenn. R. App. P. 11 application filed),
but rather to determine whether the trial court applied the correct legal standard and reached a
decision that is not clearly unreasonable. Bogan v. Bogan, 60 S.W.3d 721, 733 (Tenn. 2001).

        Tenn. Code Ann. § 36-5-101(d)(1) (2001) reflects a preference for temporary, rehabilitative
spousal support, as opposed to long-term support. Crabtree v. Crabtree, 16 S.W.3d 356, 358 (Tenn.
2000); Goodman v. Goodman, 8 S.W.3d at 293. Rehabilitative support is intended to enable an
economically disadvantaged spouse to acquire additional education or training or to provide that
spouse with temporary income during the post-divorce economic adjustment. Robertson v.
Robertson, 76 S.W.3d 337, 340-41 (Tenn. 2002); Smith v. Smith, 912 S.W.2d 155, 160 (Tenn. Ct.
App. 1995). On the other hand, the purpose of long-term spousal support is to provide support to
a disadvantaged spouse who is unable to achieve some degree of self-sufficiency. Loria v. Loria,
952 S.W.2d 836, 838 (Tenn. Ct. App. 1997). The statutory preference for rehabilitative support does
not entirely displace other forms of spousal support when the facts warrant long-term or more open-
ended support. Aaron v. Aaron, 909 S.W.2d 408, 410 (Tenn. 1995); Isbell v. Isbell, 816 S.W.2d 735,
739 (Tenn. 1991).

         Initial decisions regarding the entitlement to spousal support, as well as the amount and
duration of spousal support, hinge on the unique facts of each case and require a careful balancing
of all relevant factors, including the factors identified in Tenn. Code Ann. § 36-5-101(d)(1) (2001).
Robertson v. Robertson, 76 S.W.3d at 338; Watters v. Watters, 22 S.W.3d 817, 821 (Tenn. Ct. App.
1999). Among these factors, the two considered most important are the disadvantaged spouse's need
and the obligor spouse's ability to pay. Robertson v. Robertson, 76 S.W.3d at 342; Bogan v. Bogan,
60 S.W.3d at 730; Manis v. Manis, 49 S.W.3d 295, 304 (Tenn. Ct. App. 2001). Of these two factors,


                                                  -3-
the disadvantaged spouse's need is the threshold consideration. Aaron v. Aaron, 909 S.W.2d at 410;
 Watters v. Watters, 22 S.W.3d at 821.

                                                 B.

        Ms. Bernstein has unquestionably demonstrated that she is economically disadvantaged
compared to Mr. Bernstein and that she needs long-term spousal support. She is a 47-year-old
woman with a ninth grade education. While she obtained training as a certified nurse technician
after the parties’ separation, she testified that she was able to work only part-time because of the
back injury she sustained in 1991 and lung disease. Her physical limitations prevent her from
earning more than $700 per month.

         Mr. Bernstein’s ability to pay long-term spousal support is not measured by his actual income
at the time of trial but rather by his earning capacity. Tenn. Code Ann. § 36-5-101(d)(1)(A); Storey
v. Storey, 835 S.W.2d 593, 596-97 (Tenn. Ct. App. 1992); see also Bogan v. Bogan, 60 S.W.3d at
735 (Holder, J., dissenting). Despite his boast that he is an “expert” in automobile refinishing, he
testified that he was currently earning only $450 per month at his paint and body shop. The trial
court, however, was not required to base its long-term spousal support award on this income figure
for two reasons. First, Mr. Bernstein’s testimony regarding his income was so evasive and
unbelievable that the trial court had good cause to disregard it. Second, Mr. Bernstein stated that he
was planning to close his business and go to work for somebody else and that he could earn $500
to $600 per week if he did so.

        In light of Mr. Bernstein’s self-confessed ability to earn more than $31,000 per year
refinishing automobiles, we have no basis for concluding that the trial court’s decision to calculate
his spousal support obligation on an annual income of $31,000 rather than $5,400 is clearly
unreasonable. Likewise, after considering all the other relevant factors in Tenn. Code Ann. § 36-5-
101(d)(1), we have determined that the trial court did not err by ordering Mr. Bernstein to pay Ms.
Bernstein $350 per month in long-term spousal support.

                                                 IV.

        We affirm the judgment and remand the case to the trial court for whatever further
proceedings may be required. We tax the costs of this appeal to Barry Duane Bernstein and his
surety for which execution, if necessary, may issue.



                                                       _____________________________
                                                       WILLIAM C. KOCH, JR., JUDGE




                                                 -4-